Citation Nr: 1744332	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-42 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected right foot calcaneal spur.

2.  Entitlement to a higher initial disability rating for service-connected degenerative arthritis of the left shoulder, rated with a noncompensable evaluation prior to February 16, 2012 and a 10 percent evaluation thereafter.

3.  Entitlement to a higher initial disability rating for service-connected degenerative arthritis of the right ankle, rated with a noncompensable evaluation prior to February 16, 2012 and a 10 percent evaluation thereafter.

4.  Entitlement to a higher initial disability rating for service-connected degenerative arthritis of the thoracolumbar spine, rated with a noncompensable evaluation prior to February 16, 2012 and a 10 percent evaluation thereafter.

5.  Entitlement to service connection for right foot pes planus/arch disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from March 1989 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in relevant part granted service connection for right foot calcaneal spur and degenerative arthritis of the right ankle, left shoulder, and thoracolumbar spine, assigning each a noncompensable disability rating effective August 1, 2009.  Jurisdiction subsequently transferred to the RO in Nashville, Tennessee. 

In a subsequent April 2012 rating decision, the RO increased the disability ratings for service-connected arthritis of the right ankle, left shoulder, and thoracolumbar spine from noncompensable to 10 percent effective February 16, 2012.  However, as the increases did not constitute full grants of the benefits sought, the Veteran's claims for higher initial disability ratings remain in appellate status for both the periods before and after February 16, 2012.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

On his October 2010 VA Form 9, the Veteran indicated that he wished to present testimony at a Board hearing held by live videoconference.  In April 2015, the Veteran was sent a letter notifying him of his scheduled video hearing to be held in August 2015.  The Veteran did not appear for the hearing.  The Board remanded the case in May 2016 in order to provide the Veteran with another opportunity to present evidence at a hearing before the Board.  An April 2017 letter notifying the Veteran of the date, time, and location of his video hearing scheduled in May 2017 was sent to his most recent address of record, and was not returned as undeliverable.  The Veteran again did not report for the hearing; and consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

Also on his VA Form 9, the Veteran expressed disagreement with some of the diagnoses provided in connection with his claims for service connection, including for his right foot.  He pointed out that his right foot has been shown to be flat on x-rays and that there is a problem with his arch.  Although he did not specifically identify that he disagreed with the diagnosis included in his grant for service connection for the right foot disorder, the Board notes that the VA Form 9 was received before the expiration of the one year appeal period following the October 2009 rating decision.  This issue has therefore been added to the issues on appeal, listed above.        

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found warranted prior to adjudication of these appeals.

The Veteran's representative argues that new examinations are warranted.  The Veteran was most-recently provided with VA examinations in connection with his claims for higher initial disability ratings for service-connected right foot calcaneal spur, and arthritis of the left shoulder, right ankle, and thoracolumbar spine in February 2012.  As these were conducted more than five years ago, additional examination is found needed in order to meet VA's statutory duty to assist in conducting a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

While the passage of time alone does not necessarily require the provision of new examinations when the prior examinations are adequate for adjudicatory purposes and there is no evidence of worsening of the disorders since the otherwise adequate examinations, the VA joint examinations provided in February 2012 contain inadequacies that must be remedied on remand.  In evaluating disability of the joints, when the rating criteria for a musculoskeletal disability are based on limitation of motion, an examination must adequately record functional loss on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  Deluca v. Brown, 8 Vet. App. 202, 205-06 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

While the VA examinations of the right ankle, left shoulder, and thoracolumbar spine all documented the Veteran's report of flare-ups, none documented the frequency, duration, or effects of such flare-ups in detail: for the right ankle, flare-ups were noted to cause moderate to severe pain in the right ankle when walking long distances; for the left shoulder, intermittent flare-ups were noted to result in moderate pain; and for the thoracolumbar spine, flare-ups were noted to cause intermittent moderate lower back pain.  No opinions were provided regarding additional functional loss, including further limitation of motion in degrees, during such flare-ups.  There is also no indication that the VA examiners tested the joints for pain in passive motion or on weightbearing.  On remand, the newly-ordered examinations must include testing for pain under these conditions and the examiners must obtain further information from the Veteran regarding his experienced flare-ups in order to provide an opinion as to their frequency and additional resulting functional limitations.  

The record further indicates that relevant private treatment records likely remain outstanding.  VA primary care notes from January 2014 and October 2015 note that the Veteran had been followed by an outside private care physician, Dr. Pike, for his persisting pain in the left shoulder, low back, and right ankle.  Review of the claims file does not indicate that efforts have been made to obtain records of such treatment.  On remand, the AOJ should contact the Veteran to obtain any necessary authorization, then request such private treatment records and associate them with the claims file.

As these issues are being remanded for further development, additional action should be taken to ensure that the Veteran's complete VA treatment records are obtained and associated with the claims file.

Finally, as explained in the introductory section above, the Veteran expressed disagreement, prior to the expiration of the one year appellate period following the October 2009 rating decision here on appeal; he disagreed with the fact that the grant of service connection and assignment of a noncompensable disability rating for right foot calcaneal spur did not include consideration of right foot pes planus/arch disorder.  As the record does not reflect that the AOJ has responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing this issue, remand to permit the AOJ to issue a Statement of the Case is needed per Manlincon v. West, 12 Vet. App. 238 (1999).
 
The Veteran has asserted that the rating for his right foot disability should have additionally or alternately considered his diagnosis of pes planus.  As the Board is remanding the issue of entitlement to service connection for right foot pes planus/arch disorder for further development, the issue of entitlement to an initial compensable disability rating for service-connected right foot calcaneal spur must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records, including those from December 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his right ankle, left shoulder, right foot, and thoracolumbar spine which he would like VA to obtain, to include treatment records of primary care with Dr. Pike.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above and associating all responsive records with the claims file, schedule the Veteran for additional VA examination(s) with a qualified medical professional to determine the current severity and manifestations of his service-connected arthritis of the left shoulder, right ankle, and thoracolumbar spine.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail to allow evaluation under the relevant diagnostic codes.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should complete the following as they pertain to the Veteran's left shoulder, right ankle, and thoracolumbar spine (unless otherwise specified):

a.  Conduct full range of motion studies and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under the four following conditions:

               i)  on weight-bearing
ii) on nonweight-bearing
iii) on active motion, and
iv) on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and on repeated use over a period of time.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible, as well as any regular protective measures he takes to avoid such flare-ups.  Any additional loss of range of motion of the joints should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.   

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible. 

d.  With regard to the Veteran's thoracolumbar spine only, state whether the Veteran has any neurological abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected thoracolumbar spine disability.  

e.  Comment on the functional impact of the Veteran's service-connected right ankle, left shoulder, and thoracolumbar arthritis on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Thereafter, review the requested medical report(s) to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After conducting any necessary development, readjudicate the Veteran's claim of entitlement to service connection for right foot pes planus/arch disorder and issue a Statement of the Case addressing the issue.  The Veteran should be advised in writing of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

6.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to higher initial disability ratings for right foot calcaneal spur and arthritis of the left shoulder, right ankle, and thoracolumbar spine.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






